Citation Nr: 9907524	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-27 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1996 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied an increased rating for hearing 
loss of the left ear.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
September 1997.  The RO received his substantive appeal later 
that month.  In April 1998, the veteran presented testimony 
at a personal hearing before the Hearing Officer (HO) at the 
local VARO.  The HO confirmed and continued the denial of the 
benefit sought by supplemental statement of the case issued 
in May 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Auditory acuity in the service-connected left ear, as 
shown by the most recent VA audiometric examination, reveals 
Level III hearing.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) rating 
for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.383, 4.85, 4.87, Part 4, 
Diagnostic Code 6100 (1998); VAOPGCPREC 32-97 (September 3, 
1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to an increased 
(compensable) disability rating for left ear hearing loss is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a condition has become more severe is well grounded where the 
condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In the instant case, the RO granted service connection and 
assigned a noncompensable disability evaluation for hearing 
loss of the left ear by rating decision issued in January 
1993.  The veteran did not initiate an appeal, and the 
January 1993 rating decision became final.  This 
noncompensable disability evaluation has been confirmed and 
continued to date.

In early-April 1998, the veteran testified at a personal 
hearing before the local HO.  He stated that he experiences 
tone deafness, which interferes with his employment in a 
dialysis unit.  He noted that without the aid of hearing 
devices, he is unable to hear the dialysis machines, much 
less a elevator ding or noises while driving.  The veteran 
indicated that his wife and supervisor often have to repeat 
things.  He also disclosed that he does not use the telephone 
very often because he cannot hear very well.  However, he 
admitted that he hears a lot better with hearing aids.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  On the veteran's VA 
audiological evaluation in late-April 1998, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
90
LEFT
15
20
40
55
80

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 82 percent in the left ear.  It 
was remarked that the veteran's right hearing acuity was 
within normal limits (WNL) through 1000 Hertz (Hz), with a 
mild sensorineural hearing loss (SNHL) at 2000 Hz and a 
moderately severe to severe SNHL in the higher frequencies.  
The veteran left hearing acuity was WNL through 1000 Hz, with 
a mild to moderate SNHL from 1500 to 3000 Hz and a severe 
SNHL in the higher frequencies.

The RO assigned a non-compensable disability evaluation for 
unilateral defective hearing (left ear) under the provisions 
of Diagnostic Code 6100, Impairment of Auditory Acuity, of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998).  After a careful review of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
rating for left ear hearing loss.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic loss of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for unilateral service- 
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Part 4, Diagnostic 
Code 6100 to 6110 (1998).  For purposes of evaluation, a 
nonservice connected ear will be treated as service-connected 
only when there is total deafness in that nonservice-
connected ear.  Otherwise, the nonservice-connected ear shall 
be considered normal (Level I) for purposes of computing the 
service-connected disability rating.  See 38 C.F.R. 
§ 3.383(a)(3) (1998); VAOPGCPREC 32-97 (September 3, 1997).

In the veteran's case, the audiometric findings of the April 
1998 VA examination reflect Level III hearing in the 
veteran's service-connected left ear and Level I hearing in 
the right ear (as discussed above).  Under the provisions of 
the rating schedule, a noncompensable rating has been 
assigned.

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
However, his allegations alone do not serve to establish 
entitlement to a higher disability evaluation for defective 
hearing since the disability ratings for defective hearing 
are derived from a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The regulatory criteria 
contained in the rating schedule are quite specific.  
Applying the criteria of 38 C.F.R. § 4.85 (1998), and using 
Tables VI and VII, a noncompensable evaluation is warranted.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this 
service-connected left ear hearing loss presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Although the veteran 
testified that his tone deafness interferes with his 
employment, his hearing problem is apparently correctable 
with the use of hearing aids.  Hence, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

An increased (compensable) disability rating for hearing loss 
of the left ear is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


